Case 1:18-cv-01599-WFK-ST Document 148 Filed 03/01/19 Page 1 of 5 PageID #: 8267




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  – – – – – – – – – – – – – – – – –– – – – – – – – – – – – X

  PATRICK SAGET, et al.,

                                      Plaintiffs,              Docket No. CV-18-1599

         - against -                                           (Kuntz, J.)
                                                               (Tiscione, M.J.)
  DONALD TRUMP, et al.,

                                      Defendants.
  – – – – – – – – – – – – – – – – –– – – – – – – – – – – – X


             DECLARATION OF ASSISTANT UNITED STATES ATTORNEY
                          JOSEPH A. MARUTOLLO

        Joseph A. Marutollo declares pursuant to 28 U.S.C. § 1746, under penalty of perjury, that

 the following is true and correct:

        1.      I am an Assistant United States Attorney with the United States Attorney’s Office

 for the Eastern District of New York, and one of the attorneys for the Government in the

 above-captioned matter. I am familiar with the facts stated below.

        2.      I submit this declaration in support of (1) the Government’s Proposed Findings of

 Findings of Fact and Conclusions of Law; and (2) the Government’s Response to Plaintiffs’

 amended Proposed Findings of Fact and Conclusions of Law.

        3.      I submit this declaration to provide the Court with electronic copies of certain trial

 exhibits that are in evidence or that are referenced in the Government’s aforementioned post-trial

 briefs. For the convenience of the Court, and consistent with the Court’s order in Saget v. Trump,

 351 F. Supp. 3d 251 (E.D.N.Y. 2019), the Government also annexes hereto the full deposition

 transcripts, including word indexes and errata sheets (where available), of Government witnesses.
Case 1:18-cv-01599-WFK-ST Document 148 Filed 03/01/19 Page 2 of 5 PageID #: 8268



        4.      Annexed hereto, as Trial Exhibit A-1, is the Certified Supplemental Administrative

 Record Index. The full Certified Supplemental Administrative Record is currently on the docket

 at Dkt. Nos. 45-47 and is in evidence as Exhibit A (bearing Bates Stamp Nos. AR-S_HAITI 1—

 AR-S_HAITI 318). The Government also excerpted parts of the Certified Supplemental

 Administrative Record as discrete, stand-alone exhibits; these exhibits are also in evidence. See

 Trial Exhibits B, C, D, E, F, G, H, I, J, Q.

        5.      Annexed hereto, as Trial Exhibit B, is Acting Secretary of Homeland Security

 Elaine C. Duke’s decision regarding Haiti’s Designation for Temporary Protected Status, bearing

 Bates Stamp Nos. AR-S_HAITI 38—44. This exhibit is part of the Certified Supplemental

 Administrative Record and is in evidence.

        6.      Annexed hereto, as Trial Exhibit C, is a draft U.S. Citizenship and Immigration

 Services (“USCIS”) Recommendation Memorandum, dated November 3, 2017 regarding Haiti’s

 designation for Temporary Protected Status, bearing Bates Stamp Nos. AR-S_HAITI 14—27.

 This exhibit is part of the Certified Supplemental Administrative Record and is in evidence.

        7.      Annexed hereto, as Trial Exhibit D, is a document titled Haiti TPS Strategy

 Meeting, dated November 13, 2017, bearing Bates Stamp Nos. AR-S_HAITI 28—30.                   This

 exhibit is part of the Certified Supplemental Administrative Record and is in evidence.

        8.      Annexed hereto, as Trial Exhibit E, is a letter, dated October 31, 2017, from

 Secretary of State Rex Tillerson to Acting Secretary Elaine C. Duke, bearing Bates Stamp Nos.

 AR-S_HAITI 36—37. This exhibit is part of the Certified Supplemental Administrative Record

 and is in evidence.

        9.      Annexed hereto, as Trial Exhibit F, is a Department of State recommendation

 regarding Temporary Protected Status for Haiti, bearing Bates Stamp Nos. AR-S_HAITI 45—50.



                                                 2
Case 1:18-cv-01599-WFK-ST Document 148 Filed 03/01/19 Page 3 of 5 PageID #: 8269



 This exhibit is part of the Certified Supplemental Administrative Record and is in evidence.

        10.        Annexed hereto, as Trial Exhibit G, is a recommendation from U.S. Southern

 Command regarding Temporary Protected Status for Haitians in the U.S., bearing Bates Stamp

 Nos. AR-S_HAITI 1-3, 165. This exhibit is part of the Certified Supplemental Administrative

 Record and is in evidence.

        11.        Annexed hereto, as Trial Exhibit H, is a document titled USCIS-TPS

 Considerations: Haiti (October 2017) Natural Disaster, bearing Bates Stamp Nos. AR-S_HAITI

 51-68. This exhibit is part of the Certified Supplemental Administrative Record and is in evidence.

        12.        Annexed hereto, as Trial Exhibit I, is Department of Homeland Security—

 Intelligence Assessment, dated November 2, 2017, bearing Bates Stamp Nos. AR-S_HAITI 69—

 112. This exhibit is part of the Certified Supplemental Administrative Record and is in evidence.

        13.        Annexed hereto, as Trial Exhibit J, is a White House—Principals Small Group

 Meeting on Temporary Protected Status, bearing Bates Stamp Nos. AR-S_HAITI 117-133. This

 exhibit is part of the Certified Supplemental Administrative Record and is in evidence.

        14.        Annexed hereto, as Trial Exhibit K, is a Statement, dated September 22, 2016, by

 Secretary Jeh Johnson concerning his directive to resume regular removals to Haiti. This exhibit

 is in evidence.

        15.        Annexed hereto, as Trial Exhibit L, is a Statement, dated November 23, 2016, by

 Secretary of Homeland Security Jeh Johnson on the resumption of removals to Haiti, dated

 November 23, 2016. This exhibit is in evidence.

        16.        Annexed hereto, as Trial Exhibit M, is a letter, dated December 12, 2016, from

 Secretary of State John Kerry addressed to Secretary of Homeland Security Jeh Johnson

 concerning Haiti’s Temporary Protected Status designation, bearing Bates Stamp No. DPP_8554.



                                                   3
Case 1:18-cv-01599-WFK-ST Document 148 Filed 03/01/19 Page 4 of 5 PageID #: 8270



 This exhibit is in evidence.

        17.     Annexed hereto, as Trial Exhibit N, is an Affidavit of Brian Concannon Jr., Esq. in

 Support of Asylum Application of XX, YY. This exhibit is in evidence.

        18.     Annexed hereto, as Trial Exhibit O, is an article titled Time to Deal with Haiti,

 authored by Paul Farmer and Brian Concannon, dated April 21, 2009. This exhibit is in evidence.

        19.     Annexed hereto, as Trial Exhibit R, is a Federal Register Notice, dated November

 3, 1998, concerning Sierra Leone’s Temporary Protected Status designation. This exhibit is in

 evidence.

        20.     Annexed hereto as Trial Exhibit S, is a Federal Register Notice, dated November

 9, 1999, concerning Sudan’s Temporary Protected Status designation. This exhibit is in evidence.

        21.     Annexed hereto is the deposition transcript, dated August 9, 2018, of Donald

 Neufeld, Associate Director, Service Center Operations, at U.S. Citizenship and Immigration

 Services (“USCIS”). This exhibit is in evidence.

        22.     Annexed hereto is the deposition transcript, dated August 14, 2018, of James

 Nealon, former Assistant Secretary for International Affairs for the Department of Homeland

 Security, former Acting Under Secretary for Strategy, Policy, and Plans for the Department of

 Homeland Security, and former U.S. Ambassador to Honduras. This deposition transcript is in

 evidence.

        23.     Annexed hereto is the deposition transcript, dated December 13, 2018, of Kathryn

 Anderson, former Deputy Chief, International Humanitarian Affairs Division, at USCIS. This

 deposition transcript is in evidence.

        24.     Annexed hereto is the deposition transcript, dated December 18, 2018, of Brandon

 Prelogar, current Chief, International Humanitarian Affairs Division, at USCIS. This deposition



                                                 4
Case 1:18-cv-01599-WFK-ST Document 148 Filed 03/01/19 Page 5 of 5 PageID #: 8271



 transcript is in evidence.

        25.        Annexed hereto is the deposition transcript, dated December 19, 2018, of Robert

 Law, current senior advisor, Office of Policy and Strategy, at USCIS. This deposition transcript

 is in evidence.

        26.        Annexed hereto is the deposition transcript, dated December 20, 2018, of L. Francis

 Cissna, current Director of USCIS. This deposition transcript is in evidence.

        27.        Annexed hereto is the deposition transcript, dated December 21, 2018, of Kathy

 Nuebel Kovarik, current Chief, Office of Policy and Strategy, at USCIS. This deposition transcript

 is in evidence.

        28.        Annexed hereto is the deposition transcript, dated January 3, 2019, of Gene

 Hamilton, former senior counselor to the Secretary of Homeland Security. This deposition

 transcript is in evidence.

        29.        I declare that the foregoing is true and accurate to the best of my knowledge,

 information, and belief.

 Dated: Brooklyn, New York
        March 1, 2019
                                                        RICHARD P. DONOGHUE
                                                        United States Attorney

                                                 By:            /s/
                                                        Joseph A. Marutollo
                                                        Assistant U.S. Attorney
                                                         (718) 254-6288
                                                        Joseph.marutollo@usdoj.gov

 cc:    BY E.C.F.
        Counsel of Record




                                                    5
